Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Todd Andrew Herbert appeals the district court order denying his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and Herbert’s contentions on appeal and find the district court did not abuse its discretion denying the motion. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004). Accordingly, we affirm for the reasons stated by the district court. See United States v. Herbert, No. 5:97-cr-30024-nkm-1 (W.D.Va. Nov. 5, 2008). We deny Herbert’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.